        Case 2:12-md-02323-AB Document 10370 Filed 01/09/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA



  IN RE: NATIONAL FOOTBALL LEAGUE                    No. 2:12-md-02323-AB
  PLAYERS’ CONCUSSION INJURY                         MDL No. 2323
  LITIGATION



  THIS DOCUMENT RELATES TO:                          Hon. Anita B. Brody

  ALL ACTIONS




                                            ORDER


       The NFL has withdrawn its appeal relating to SPIDs 100000070, 100004758, 100005741,

100007941, 100009422, 100013190 and 950000215 with regard to the “generally consistent”

standard in connection with a Qualified MAF Physician’s diagnosis departing from the BAP

diagnostic criteria. Accordingly, the hearing set for Thursday, January 10th, at 10:15 am

(ECF No. 10361) is cancelled, the appeal is withdrawn, and those cases are now final. The stay

of payment of these seven claim awards (see ECF 10337) is lifted.

       In reviewing the papers and exhibits submitted by all interested parties, the Court

reviewed a number of reports and certifications submitted by Qualified MAF Physicians that

failed to set forth the doctor’s analysis as to why the diagnosis of Level 1.5 Neurocognitive

Impairment (i.e., early dementia) or Level 2 Neurocognitive Impairment (i.e., moderate

dementia) was “generally consistent” with the BAP diagnostic criteria. The Court directs the

Claims Administrator to develop for review and approval by the Court a clarification of the

existing Rules Governing Qualified MAF Physicians. The clarification should require that
            Case 2:12-md-02323-AB Document 10370 Filed 01/09/19 Page 2 of 2



Qualified MAF Physicians who make a Qualifying Diagnosis of Level 1.5 Neurocognitive

Impairment or Level 2 Neurocognitive Impairment by deviating from the BAP testing protocols

or diagnostic criteria provide a written description in their reports as to why, in such doctor’s

medical judgment, the evaluation and evidence is “generally consistent” with the BAP diagnostic

criteria.

                                                      s/Anita B. Brody

                                               ________________________________
                                               ANITA B. BRODY, J.


Copies VIA ECF 1/9/2019
